 Case 9:19-cv-00132-GLS-DJS Document 54 Filed 09/21/21 Page 1 of 3




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
________________________________
JOSEPH SIMON,
                                                     9:19-cv-132
                       Plaintiff,                    (GLS/DJS)

                 v.

R. SUSICE et al.,

                   Defendants.
________________________________

                            SUMMARY ORDER

     On June 14, 2021, Magistrate Judge Daniel J. Stewart issued a

Report-Recommendation and Order (R&R), which recommends that

defendants R. Susice’s and P. McGrath’s motion for summary judgment,

(Dkt. No. 41), be granted. (Dkt. No. 48.) Pending before the court are

plaintiff pro se Joseph Simon’s objections to the R&R. (Dkt. No. 53.)

     Before entering final judgment, this court routinely reviews all report

and recommendation orders in cases it has referred to a magistrate judge.

If a party has objected to specific elements of the magistrate judge’s

findings and recommendations, this court reviews those findings and

recommendations de novo. See Almonte v. N.Y. State Div. of Parole, No.

Civ. 904CV484, 2006 WL 149049, at *3 (N.D.N.Y. Jan. 18, 2006). In
  Case 9:19-cv-00132-GLS-DJS Document 54 Filed 09/21/21 Page 2 of 3




cases where no party has filed an objection, or only vague or general

objections have been filed, this court reviews the findings and

recommendations of the magistrate judge for clear error. See id. at *5.

      Simon does not object to any specific element of Judge Stewart’s

findings. (Dkt. No. 53.) Indeed, Simon merely takes umbrage with the

court and prison system. (Id.) Thus, his objections, if they can be

considered objections at all, are general and subject to review for clear

error only. See Almonte, 2006 WL 149049, at *4. The court has carefully

considered the R&R, and finds no clear error in Judge Stewart’s thorough

analysis, which provides multiple, appropriate reasons for granting

defendants’ motion for summary judgment. Accordingly, the R&R is

adopted in its entirety.

      Accordingly, it is hereby

      ORDERED that the Report-Recommendation and Order (Dkt.

No. 48) is ADOPTED in its entirety; and it is further

      ORDERED that defendants’ motion for summary judgment (Dkt.

No. 41) is GRANTED; and it is further

      ORDERED that Simon’s complaint (Dkt. No. 1) is DISMISSED; and it

is further

                                      2
  Case 9:19-cv-00132-GLS-DJS Document 54 Filed 09/21/21 Page 3 of 3




      ORDERED that the Clerk provide a copy of this Summary Order to

the parties.

September 21, 2021
Albany, New York




                                     3
